Citation Nr: 1422126	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for minimal spondylosis, L2-L5, claimed as a lower back disability. 

3.  Entitlement to a disability rating in excess of 10 percent for status post arthroscopic superior labral anterior posterior repair of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1984 to February 1987, from July 1997 to September 1997, January 2002 to June 2002, from January 2004 to December 2004, and from December 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability has been raised by the record in the March 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, on the September 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing in connection with his appeal.  However, the Veteran filed another VA Form 9 dated in March 2014 indicating that he wishes to testify before a Veterans Law Judge seated at the RO (Travel Board hearing).    

Because the Veteran has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with this appeal, a remand to satisfy the hearing request is warranted.  As Travel Board hearings are scheduled by the RO, this case should be returned to the RO to arrange for such a hearing unless the Veteran affirmatively indicates otherwise.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.103, 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



